Citation Nr: 1004461	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-37 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
peripheral neuropathy, as secondary to service connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development regarding VA's duty 
to notify under the VCAA is required in the present case.  
Specifically, the Board finds the April 2006 VA notice 
letter to be insufficient. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in the context of a claim to reopen, the Secretary must 
provide the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial.

In VA correspondence, dated in April 2006, VA informed the 
Veteran that his claim was previously denied because the 
evidence showed that the Veteran's disability was not 
related to his military service.  The Veteran was notified 
that any evidence which he submits must relate to this fact.  
The Board notes that the Veteran's claim was denied in 
October 2002 because there was no evidence that he had 
peripheral neuropathy; therefore, the April 2006 VA notice 
was incorrect with regard to the reason for the October 2002 
denial.  

In its June 2006 decision, the RO reopened the Veteran's 
claim and denied it on the merits.  Notwithstanding the RO's 
actions, it is incumbent on the Board to adjudicate the new 
and material issue before considering the claim on its 
merits.  The question of whether new and material evidence 
has been received is one that must be addressed by the 
Board, notwithstanding a decision favorable to the appellant 
that may have been rendered by the RO. See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board 
has a jurisdictional responsibility to consider whether it 
was proper for the RO to reopen a previously denied claim].  
The Board finds that prior to determining whether new and 
material evidence has been submitted, the Veteran is 
entitled to correct VCAA notice.

The Board notes that the Veteran is represented by an 
accredited representative; however, the representative has 
misstated that facts of the case with regard to the evidence 
of record, notably with regard to a diagnosis.  In the 
informal hearing presentation, dated in January 2010, the 
accredited representative stated that an April 2006 VA 
examination report reflected that the Veteran has a 
diagnosis of neuropathy.  The April 2006 VA examination 
report does not reflect that the Veteran has a diagnosis of 
neuropathy; it reflects a diagnosis of nephropathy.  The 
Board notes that neuropathy is a functional disturbance or 
pathological change in the peripheral nervous system, while 
nephropathy is any disease of the kidneys.  Thus, it appears 
that the Veteran may not understand, or have actual notice, 
that he does not have a current diagnosis of peripheral 
neuropathy, and that such a diagnosis, is necessary to 
reopen his claim.

Based on the forgoing, the Board finds that corrective 
notice should be sent to the appellant to comply with the 
VCAA.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for peripheral neuropathy as 
secondary to service-connected diabetes 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. § 
3.159 (2009), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), Kent 
v. Nicholson, 20 Vet. App. 1 (2006), and 
any other applicable legal precedent.  

The Veteran should be informed that his 
claim was previously denied in October 
2002, the last final denial with regard 
to the claim, because there was 
insufficient medical evidence of a 
diagnosis of peripheral neuropathy; 
therefore, his claim cannot be reopened 
without evidence of a current diagnosis. 

2.  Thereafter, after providing the 
Veteran with appropriate time to submit 
evidence, readjudicate the issue on 
appeal, considering all evidence 
received since issuance of the statement 
of the case in October 2007.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate 
opportunity to respond.  The case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


